Case 7:19-mj-06842-UA Document 2 Filed 07/23/19 Page 1 of 6

ORIGINAL

iY

Approved: Court Jf hears FR Alessi
COURTNEY LAURA HEAVEY
Assistant United States attoxey

Before: HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

- - = ee eee ee ee ee
SEALED COMPLAINT \“| Mag (oS on
UNITED STATES OF AMERICA
Violations of
- Ve. - : 21U.8.C. § 841

MATTHEW D. DEGROAT, : COUNTY OF OFFENSE:
a/k/a “Stacks,” ORANGE

Defendant.
= - = =~ = — - = — = « _ - - - = x

SOUTHERN DISTRICT OF NEW YORK, Ss.:

ROBERT SOUKERAS, being duly sworn, deposes and says
that he is a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (*ATF”) and charges as follows:

COUNT ONE

1. On or about January 2, 2019, in the Southern
District of New York, MATTHEW D. DEGROAT, a/k/a “Stacks,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance, in violation
of Title 21, United States Code, Section 841(a) (1).

2. The controlled substance that MATTHEW D. DEGROAT,
a/k/a “Stacks,” the defendant, distributed and possessed with
intent to distribute was a substance and mixture containing a
detectable amount of heroin, including a detectable amount of N-
phenyl-N- [1- (2-phenylethyl) -4-piperidinyl] propanamide
(“fentanyl”), in violation of Title 21 United States Code,
Section 841(b) (1) (Cc).

{Title 21, United States Code, Sections 812, 841(a)(1), and
841(b) (1) (C).}

 
Case 7:19-mj-06842-UA Document 2 Filed 07/23/19 Page 2 of 6

COUNT TWO

3. On or about March 19, 2019, in the Southern
District of New York, MATTHEW D. DEGROAT, a/k/a “Stacks,” the
defendant, intentionally and knowingly distributed and possessed
with intent to distribute a controlled substance, in violation
of Title 21, United States Code, Section 841{a) (1).

4, The controlled substance that MATTHEW D. DEGROAT,
a/k/a “Stacks,” the defendant, distributed and possessed with
intent to distribute was a substance and mixture containing a
detectable amount of cocaine base, in violation of Title 21
United States Code, Section 841(b) (1) (c).

{Title 21, United States Code, Sections 812, 841(a){1}), and
841 (b) (1) (C) .)

COUNT THREE

5, On or about March 21, 2019, in the Southern
District of New York, MATTHEW D. DEGROAT, a/k/a “Stacks,” the
defendant, intentionally and knowingly distributed and possessed .
with intent to distribute a controlled substance, in violation
of Title 21, United States Code, Section 841(a) (1).

6. The controlled substance that MATTHEW D. DEGROAT,
a/k/a “Stacks,” the defendant, distributed and possessed with
intent to distribute was a substance and mixture containing a
detectable amount of cocaine base, in violation of Title 21
United States Code, Section 841{b) (1) (c).

{Title 21, United States Code, Sections 812, 841(a) (1), and
841(b) (1) (C).) ,

The bases for my knowledge and the foregoing charges
are, in part, as follows:

7. I am a Special Agent with the ATF, and I have
been personally involved in the investigation of this matter.
This affidavit is based upon that experience, my examination of
reports and records, and my conversations with other law
enforcement agents and other individuals. Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation.

Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported

 
Case 7:19-mj-06842-UA Document 2 Filed 07/23/19 Page 3 of 6

in substance and in part, except where otherwise indicated.

8. As further described below, based on my
investigation, which has included, among other things, physical
surveillance, review of documents and records, and my
conversations with other law enforcement officers, I have
learned that on at least twelve occasions from in or about
January 2019 through in or about June 2019, an undercover
officer and confidential informants working with law enforcement
have purchased narcotics, specifically heroin (some of which was
mixed with fentanyl) and crack cocaine, from MATTHEW D. DEGROAT,
the defendant, in the vicinity of Middletown, New York in Orange
County. Below are descriptions of three of those controlled
purchases.

r. The January 2, 2019 Controlled Purchase

9, Based on my conversation with a Middletown Police
Officer (“Officer-1") who is part of the investigative team for
this matter, I know that in or about January 2019, a
confidential informant (*“CI-1")1 informed Officer-1 that an
individual he knew as MATTHEW G. DEGROAT, the defendant, was
willing to sell him/her heroin and crack cocaine. CI-1 informed
Officer-1 that he/she knew DEGROAT from prior occasions when
DEGROAT had sold CI-1 narcotics.

10. Based on my conversation with Officer-1 and my review
of the Narcotics Unit —- Buy Operation Sheet prepared by a police
officer with the Middletown Police Department (“MPD”), I know
that:

; a. On or about January 2, 2019, in the presence and
at the direction of law enforcement, CI-1 placed a call toa
telephone number to a number ending in 5394 (the “5394 Number”),
which CI-1 had previously used to contact DEGROAT. CI-1 was
able to identify the man who answered the phone as DEGROAT based
on his voice, which CI-1 was familiar with given his/her prior
interactions with DEGROAT. CI-1 told DEGROAT, in sum and
Substance, that he/she was interested in purchasing heroin.
DEGROAT directed CI-1 to meet in the vicinity of Ridge Street
and Stivers Place.

 

1 CI-1 has a prior misdemeanor conviction for driving while intoxicated
and a prior arrest for resisting arrest, obstruction and speeding.

CI-1 is cooperating with the MPD in exchange for compensation. The
information CI-1 provided has been corroborated and has proven
reliable.

 
Case 7:19-mj-06842-UA Document 2 Filed 07/23/19 Page 4 of 6

b. CI-1 was checked for contraband or other money,
and none was found. Officers from the MPD provided CI-1 with
approximately $120 in pre-marked twenty dollar bills and then
proceeded to the vicinity of Ridge Street and Stivers Place to
conduct surveillance.

Cc. Officers from the MPD observed CI-1 meet with up
a man who CI-1 subsequently identified as DEGROAT based on
comparing a photograph of DEGROAT from his RAP sheet. Officers
later saw DEGROAT leave the location.

d. CI-1 then met officers from the MPD at an agreed-
upon location where officers recovered from CI-1, ten, white
glassine envelopes containing a substance, which field-tested
positive for heroin, including a detectable amount cf N-phenyl-
N- [1-(2-phenylethyl) -4-piperidinyl] propanamide (“fentanyl”),
and weighed under a gram.

Il. The March 19, 2019 Controlled Purchase

11. Based on my conversation with Officer-1, my review of
MPD reports, and my review of a video recording, I know that on
or about March 19, 2019:

a. An MPD police officer acting in an undercover
capacity (the *UC”}) called the 5394 Number, expressed an
interest in purchasing crack cocaine, and was directed to the
vicinity of Benjamin Avenue and Waywayanda Avenue.

b. Police officers from the MPD then went to the
vicinity of the agreed-upon location to conduct surveillance.

Cc. The UC was provided with pre-recorded bills
totaling $60. The UC then proceeded to the agreed-upon location
where he/she met with a man that he/she later identified as
DEGROAT based on a photograph of DEGROAT from his RAP sheet.

d. DEGROAT provided the UC with two knotted plastic
bags. The substances inside the plastic bags weighed around a
half gram and were later field-tested and tested positive for
crack cocaine,

III. The March 21, 2019 Controlled Purchase

12. Based on my conversation with Officer-1, my review of
MPD police reports, and my review of a video recording, I know
that on or about March 21, 2019:

 
Case 7:19-mj-06842-UA Document 2 Filed 07/23/19 Page 5 of 6

a. The UC called the 5394 Number, expressed an
interest in purchasing crack cocaine, and was directed to the
vicinity of Benjamin Avenue and Waywayanda Avenue.

b, Police officers from the MPD then went to the
vicinity of the agreed-upon location to conduct surveillance.

c. The UC was provided with pre-recorded bills
totaling $60. The UC then proceeded to the agreed-upon location
where he/she met with a man that he/she later identified as
DEGROAT based on a photograph of DEGROAT from his RAP sheet.

d. DEGROAT provided the UC with two knotted plastic
bags. The substances inside the plastic bags weighed around a
half gram and were later field-tested and tested positive for
crack cocaine.

 
Case 7:19-mj-06842-UA Document 2 Filed 07/23/19 Page 6 of 6

13. Based on my conversation with Officer-i, my review of
MPD reports, I know that from in or about January 2, 2019
through June 13, 2019, DEGROAT sold heroin to CI-1 on at least
two other occasions, and sold crack cocaine to the UC and/or CI-
1 and one other confidential informant on at least seven other
occasions. Altogether, during that time period, DEGROAT sold
approximately .75 grams of heroin and approximately 3.9 grams of
crack cocaine.

WHEREFORE, deponent prays that MATTHEW D. DEGROAT, the
defendant, be arrested and imprisoned, or bailed, as the case
may be.

ROBERT SOUKERAS
Special Agent
Bureau of Alcohol, Tobacco,

Firearms and Explosives

 
   
  
 

Sworn to before me this

 

SOUTHERN DI OF NEW YORK

 
